I concur in the several rulings here made but I am not in accord with the reason given for holding that the court below committed no error in overruling the local defendants' motions to dismiss the bill of complaint as to them. These defendants by answers denied that they were indebted to the nonresident defendant surety company or had property or effects belonging to it in their possession. This made an issue of fact. Cases under Section 173 of the Code of 1930 are to be tried in the same way as other chancery cases are, and the two issues, (1) whether the nonresident defendant is indebted to the complainant; and (2) whether the defendants joined with him on an allegation in the bill of complaint that they are indebted to him are in fact so indebted, should be tried together *Page 99 
and not separately. The court below did not follow this procedure but permitted these co-defendants to introduce evidence in support of their motion to dismiss the bill of complaint as to them. This evidence was pointed only at whether these co-defendants were the agents of the nonresident defendant for whom they solicited business under the direction and control of one of its agents to whom they claimed they were responsible for premiums collected by them on bonds executed for it by this agent. This may or may not be true, but if it is, that fact does not negative the allegation of the bill of complaint that they are indebted to this nonresident defendant. The question is whether they are so indebted, how the indebtedness arose being one of the minor questions therein. I am unable to perceive what relevancy Section 5228 of the Code has here.